     Case 2:18-cv-00082-D-BR Document 22 Filed 01/15/19               Page 1 of 2 PageID 85


                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                  AMARILLO DIVISION

DARRELL KIMBROUGH, MSN,                           §
FNP-C et al.,                                     §
                                                  §
         Plaintiffs,                              §
                                                  §
v.                                                §         2:18-CV-82-D-BR
                                                  §
NAEEM KAHN, M.D. and                              §
AMARILLO URGENT CARE, LLC,                        §
                                                  §
         Defendants.                              §


     ORDER GRANTING FIRST AMENDED MOTION TO WITHDRAW AS COUNSEL

         Before the Court is Mr. Bryan Owens’ First Amended Motion to Withdraw as Counsel.

[ECF 21]. By that Motion, Mr. Owens requests that the Court permit him to withdraw his

representation of Defendants Naeem Kahn, M.D. and Amarillo Urgent Care, LLC

(“Defendants”). As grounds for withdrawal, Mr. Owens states, among other things, that

Defendants have insisted on a specific litigation strategy that Mr. Owens deems inappropriate,

that Defendants’ demand for Mr. Owens to pursue this litigation strategy places him at risk of

sanction, that Defendants have shirked their obligation to cooperate in the discovery process, and

that there exists a sense of distrust between Mr. Owens and Defendants, resulting in a total

break-down of the attorney-client relationship.

         The Court, having carefully reviewed Mr. Owens’ Motion, finds that good cause for

withdrawal exists, the prosecution of the lawsuit will not be unduly disrupted by the requested

withdrawal, and Defendants will not be prejudiced by the requested withdrawal. The Court

further finds that Mr. Owens’ Motion fully complies with Northern District of Texas Local Rules

83.12(a) and 7.1.
  Case 2:18-cv-00082-D-BR Document 22 Filed 01/15/19                 Page 2 of 2 PageID 86


       Accordingly, the Court GRANTS the Motion and ORDERS that Mr. Owens is relieved

of all further representation of Defendants in this matter. The Clerk of Court is DIRECTED to

mail a copy of this Order to Defendant Naeem Kahn, M.D. at the following address: 1915

Coulter Rd. Amarillo, TX 79106. The Clerk of Court is also DIRECTED to mail a separate copy

of this Order to Defendant Amarillo Urgent Care, LLC at the following address: 1915 Coulter

Rd. Amarillo, TX 79106. This Order terminates docket entry no. 21.

       IT IS SO ORDERED.

       ENTERED January 15, 2019.




                                            Page 2 of 2
